IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                 AT KNOXVILLE                     FILED
                             JANUARY 1998 SESSION
                                                                   March 25, 1998

                                                                  Cecil Crowson, Jr.
                                                                  Appe llate Court C lerk
NELSON B. GRAVES,       )
                        )
           Appellant,   )                No. 01C01-9705-CR-00171
                        )
                        )                 Johnson County
v.                      )
                        )                 Honorable Lynn W. Brown, Judge
                        )
HOWARD CARLTON, WARDEN,)                  (Habeas Corpus)
and STATE OF TENNESSEE, )
                        )
           Appellees.   )



                               CONCURRING OPINION



             I concur in the results and most of the reasoning in the majority opinion. I

would hold, though, that the indictments sufficiently contain any necessary mens rea by

allegations that the offenses were “feloniously” committed. Historically, the word

“feloniously” has meant “[p]roceeding from an evil heart or purpose; done with a

deliberate intention of committing a crime.” Black’s Law Dictionary 617 (6th ed. 1990).

As our supreme court has previously noted, “one meaning attached to the word is: ‘In a

legal sense, done with the intent to commit a crime.’” State v. Smith, 119 Tenn. 521,

526, 105 S.W. 68, 70 (1907). Thus, I believe that the indictments include any required

mens rea.



                                                ____________________________
                                                Joseph M. Tipton, Judge